DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/393,168, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1 and 13 recite “associating/associate each of the plurality of calibration charts in the image of each of the plurality of video streams with a respective bounding box” in line 8-9 and line 12-13 respectively.  Nowhere in the prior filed application is disclosed a step of “associating” a calibration chart with a bounding box. Accordingly, claims 1-20 are not entitled to the benefit of the prior application. 

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: As explained above claimed subject matter “associating/associate each of the plurality of calibration charts in the image of each of the plurality of video streams with a respective bounding box” are not disclosed in the prior-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 13 recite the limitation " aligning/align each of the plurality of calibration charts within the respective bounding box" in line 10-11 and line 14-15 respectively. It is unclear what the plurality of calibration charts are being aligned to:
Are the plurality of calibration charts being aligned to each other?
Are the plurality of calibration charts being aligned to their respective bounding box?
Are the plurality of calibration charts being aligned to a side/portion of the bounding box?
Or, are the plurality of calibration charts being aligned to some axes not recited in the claim?
Therefore, the claims 1-20 are indefinite.

Claims 1 and 13 recite the limitation “generating/generate a set of matrices based on the detected feature points and locations of the detected feature points” in line 14-15 and line 19-21, respectively. There is insufficient antecedent basis for the limitation “the detected feature points and locations of the detected feature points” in the claims. The previous limitations recite “in the image of each of the plurality of video streams, detecting feature points within the respective bounding box for each of the plurality of calibration charts” and “detect, in each of the respective one of the plurality of images, feature points within the respective bounding box for each of the plurality of calibration charts” in claims 1 and 13 respectively. It is not clear whether generation of set of matrices is based on the feature points detected for all of the plurality of cameras combined or the detected feature points within the respective bounding box for one of the plurality of calibration charts.
Therefore, the claims 1-20 are indefinite

Claims 1 and 13 recite the limitation “the set of matrices and intrinsic parameters for each of the plurality of camera” in line 20-21 and line 27-28 respectively. There is insufficient antecedent basis for this limitation in the claims.
Furthermore, claims 1 and 13 recite the limitation “determining/determine calibration parameters for each of the plurality of cameras based on the set of matrices and intrinsic parameters for each of the plurality of cameras” in line 20-21 and line 26-28 respectively. It is also not clear what variable/factor are being used to “determine calibration parameters for each of the plurality of cameras”. 
Is it the set of matrices and intrinsic parameters of all of the plurality cameras?
Is it the set of matrices and intrinsic parameters of the camera for which the calibration parameters are being determined for?
Is it the set of matrices of all of the plurality cameras and only the intrinsic parameters of the camera for which the calibration parameters are being determined for?
 Or, it the intrinsic parameters of all of the plurality cameras and the set of matrices of the camera for which the calibration parameters are being determined for?
It is also not clear what is for each of the plurality of cameras:
Is both the set of matrices and intrinsic parameters being for each of the plurality of cameras?
Only, the set of matrices being for each of the plurality of cameras? 
Or, only the intrinsic parameters being for each of the plurality of cameras?
Therefore, the claims 1-20 are indefinite.
Additional Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent Literature:
Susan Yang et al. [US 20110194759 A1];
Dominik Oelke [US 20130163811 A1]; and
Paul William Morrison et al. [US 20170180689 A1].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488